OFFICE        OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                AU8TIN




Hon. Frank R. IlWrray
County Attorney
Carson Countp
Fenhandle, Texas
Dear Sir:                         opinion ao. o-es4
                                  Ret Constitutiona


         Your requeet ior 0
carefully ooneidered by thl
your letter of requeet a@ f
          Wqder the ao                               turn ~mtorreb
     to in the eaptlon                               unty Is author-
     ized   to    employ    a s                      lerk for the
     County Judge                                  036YOU  0rfi0e
     suoh a8 o-19                                  10 eeem that thie
     aot wou.M be
                                                 to give a brief
                                                 y oited anaple
                                                 e aessstant8 OT
                                           1010 3891 met be paid
                                            In this oaee the olerk
                                          olae none of the authority
                                         employed nerely for work
                                         other work made neeseeary

                     eatly appraoiate your advice ae to
                     t is lawful for the County to es-
                  or etenographorto work unbr the
                f the County Judge and pay said olerlt
                             utideother then ieer’of the
                               In thisl00nnect10n,will
     say that the fees of olfice of Cc;uityJudge in thie
     oountg are only nomlnrl,   the lcalnvolume of work
     being caused by oil valuations,P,W.A. prejeota,
     County Superintendent’swork and various    new things
     that have grown up in connectionwith ooilntywork.*
eon.   Prank R.   Warray,   Page 2


          Corson County, Texas has a populationof aeven
thnusand, seven hundred and forty-five (7,745) inhabitants,
accordins:to the last preoeding Federal Census of 1930,
and Sts officers are covzpensatedupon a fee basis.
          Oninion No. O-2224 of this departments
                                               holds Rouse
Pill 438 of the 46th Legislatureof Texas unconstitutional
as a local Or SpeOiel law attemptingto regulate the affairs
of a county in contraventionof Section 56 or Article 3 of
our Ctste Constitution. We enclose herewith a copy of
Opinion R0. C-2224.
          Article 3902, Vernon's knnotatedTexas CiQil Sta-
tutes, reads in part as follows:
             Whenever any district, county or preoinot
        officer shall require the rervices of deputies,
       assistantsor clerk6 in the performanoeof hSs
        duties he shall apply to the County Commissioners*
       Court of his county for authority toappoint such
        deputies,assistants or clerks, stating by sworn
       applicationthe number needed, the position to be
       filled and the amount to be paid. Said applica-
       tion shall be aooompanled by a statement showing
       the probable receipts from fees, oommSssionsand
       compensationto be COll8Oted by said 0irSce during
       the fiscal year and the probable disbursements
       which shall include all salaries and expenses of
       said oiftioe;and said court shall make its order
       authorizingthe appointmentof such deputies, assis-
       tants and clerks and fix the compensationto be
       paid them within the limitationsherein prescribed
       aad determine the number to be appointedaa in the
       disoretionof said oourt may be proper; provided that
       in no oase shall the Commissioners'Court  or any
       member thereof attempt to influenoethe appointment
       of any person as deputy, assistant or clerk in any
       0Tfice. Upon the entry of'such order the officers
       applyiw for such asaiatants, deputies or lclerks
       shall be authorized to appoint them; provided that
       said oomp8nSatiOnshall not eXOe8d th8 marSmum
       amount hereinafter set out.   The ooapensatlonwhich
       may be allowed to the deputiee, assistantsor 018rks
       above named for their cervices shall be a reasonable
       one, not to 8XOe8d the fOllOwin$ amountsx
            71. In oounties haQing a populationof twenty-
       fSye thousand (25,000) or leas inhabitants,first
Eon. Frank R. XurraY, Page 3


     assistant or chief deputy not to exceed Eighteen
     Hundred ($1800.00)Dollars per annum; other
     assistants, de dies  or clerks not to exoeed Fif-
     teen Hundred ($1500.00) Dollars per annum each."
          Artiole 3883, Vernon's Annotated Texas Civil Sta-
tutes, reads in part as hollows:
         RExospt aa otherwlsa providsd in this Act
    the annual fees that may be retained by preclnot,
    county and district ofiioers mentioned in this
    Article shall be as follows:
           "1. In counties containingtwenty rive
    (25,000)'$housandor lose Inhabitants;County
    Judge, Distriot or ,CrimlnalDistrict Attornsy,
    sherirr,   County Clerk, County Attorney, Distriot
    Clerk, Tax Collector, Tax Ass4s8or, or the Aeseae-
    or and Collector or Taxes,   Twenty-fourHundred
    (824OO.OOjDollars eaoh; Juatios    of the Paaae and
    Conatablo,Twelve liundred ($1200.00)Dollars 4aob.v
          Article 5891, Vernon's Annotated Texas Civil Sta-
tutes, reads in part as tollowsr
           *Each orrieer named in this Ohapter shall
    be rirst out,@ the aurrent Be5 of his orrice
    pay or be paid the amount allowed him under the
    provisions of Article 3863, together with the
    salaries of his assistanta and deputies, and
    authorized axpcnsea under Articla 5699, and the
    amount neosssary to cover costs or premium on
    whatever surety bond may be req:llredby law.    If
    the cu-rent feea of such office colleatedin any
    year be more than the amount needed to pay the
    amounts above specified, same shall be deemod
    excess tees, and shall be wp044a     0r in the
    manner   hereinafterprovided.
           *In counties containing twenty-rivethousand
    (25,000) or less inhabitants,Distriot and County
    offioers named heroin shall retain one-third of
    such 4xccs5 roes until such one-third, together
    with the amounts spoairied in Article 5253, amounts
    to Three Thousand Dollars (#&OZO). Preolnat offi-
    aera shall retain one-third until such one-third
    together with the amount SpeOlfied in Article 3663,
    amounts   to Fourteen Ruadred Dollars (@400).*
Hon. Frank I?.Yurray, Page 4


          Article 3892, Vernon's &notated Texas Civil Sta-
tutes, reads as follows;
                -Any orfioer mentioned in this Chapter who
         does not collect  the maximum amount or hls r444
         for any fiscal year and who reports delinquent
         roes for that year, shall be entitled to rstaln,
         when colleatea, such part of such delinquentfees
         as is sufficientto complete the maximum oompensa-
         tion authorised by Articles 3883, 3883-A. and
         3886 for the year In whiah delinquentfees were
         charged, and also retain the amount of 4x04s~
         fees authorized by law, and the remainder oi the
         delinquent roes for that fiscal year shall bs
         paid as heroin provided ror when oolleoteai pro-
         vided, the provision4 or this Article shall not
         apply to any officer atter one ysar from the date
         he oeasos to hold the orrioe to which any d~alin-
         quent ree is au4, ana in the event the orricsr
         earning the roes that are delinquenthas not ool-
         ledted the s4m4 within twelve months arter ho
         coasee to hold the Orfhe,   the amount or r44e
         colleoted shall be paid into the oounty treasury.
         Provided, howover, that nothing in this Act pro-
         eludes the payment of 4x-otiiolotees in acoor-
         aanp,s with Title 61 or tba Revised Civil Statutes
         Of Toxae, 1925, as part of the maximum compansa-
         tlon. Provided, that any change made in this Arti-
         cle by this Act shall not apply to roes herotoior4
         earned.*
              Article 3t39!3,
                           Vornon*s Annotated Texas Civil Sta-
tutes,     roads as rollows:
               "The Commiesionors'Court is hereby debarred
         rrom allowing oom,pensation r0r 4x-0rriaiO 44r-
         vicest, county officialswhen the compensationan&
         exoers roes which they are allowed to retain shall
         roach the maximum provided ror in this chapter.
         In oases where tha compensationand exaess iess
         which the orricers ar4 allowed to retain shall not
         reaoh the maximum provided ror In this ohaptsr,
         the Commissioners'Court shall allow compensation
         for 4x oriicio servla4ewhen, in their judgment,
         such companeationis nec4ssary, proviaed, such
         compensationror ex ofiioio eervioas allowed shall
Hon. Frank R. Wrray, Page !3


     not increase the compensationof the official
     beyond the aaxlmum or compensationhnd excess
     tees allowed to be retained by him under this
     ohapter. Provided, however, the ex orflcio
     herein authorized shall be allowed only aiter
     an opportunityfor a public hearing and only
     upon the arriwatw    vote or at least three
     members oS the CommissioneratCourt."
          Artiole 3899, Vernon’s Annotated   Tetas Civil Sta-
tutes, reads in part as Sollousr
          "(al. At the sloae OS eaoh month or his
     tenure or ofrio% each oiiieer named herein who
     is compensatedon a See basis shall make as
     part or the report now required by law, an
     ttemleed and sworn statement OS all the actual
     snd neoessary expenses incurred by h5m in the
     oonduat OS his oifioe, suoh as stationery,stamps,
     telephone, premiums on oSSloials*bonds, includ-
     ing the oost or surety bonds ror~hia deputlera,
     premium on iire, burglary, theit, robbery lnsur-
     anoe proteuting publia Sunds, traveling expenses
     and other necessary expenres.... The amount of
     salaries paid to assistant8and deputies shall
     also be clearly shown by suoh officer, giving
     the name, position and eaount paid eaah; and
     in no event ahall any orricer show any greater
     amount than aotually paId any such aaaistant or
     deputy. The amount oS suah expenses, together
     with the amount oS salaries paid to assistants,
     &putles or clerks shall be paid out of the Sees
     earned by suoh oSS1ser....I (Underscoringours)
          The language or sub-division(:a)0r Artiofe 3899,
supra, is essentiallythe same as Article 3897 OS the Revis-
ed Civil Statutes oS 1911, a8 amended by hots OS 1923, which
was construed by the Texarkana Court OS Civil Appeals in the
aase oS Casey vs. State, 9SS 8E 488, as not lnoluding steno-
graphio help In its allowsnoe or *actual and neaessary ex-
penses," to the ofSloe holder in the conduct of his office.
The Court applies the rule oS oonstructlon"ejusdem generis"
which would likewise apply to the present statute lnasmuoh
as the same sets out the allowable oSSice expenses particu-
larly, in like manner, as the statute construed in the
above mentioned case, Sixing the grade and aharaoter OS such
ae not including stenographlohelp.
Ron. Prank R. Eurrag, Page 6


          Opinion MO. O-1620 or this department holds that
the county attorney of'Walker County, Texas, has no authority
to employ a stenographerand pay her salary es an authorized
expenee out or his fees or offiae. This opinion deiinet the
term estenogrepher."
          Opinion Wo. O-1674 of this department holds that
when the oounty attorney of Liberty County, Texas, complies
with Artiole 9902, Vernon's Annotated Texas Civil Statutes,
a "clerk" may be appointed for the oountp attorney.
           Opinion Ro. o-1930 of this departmentholds that
neither the aounty attorney nor the oommissloners~oourt
have any statutoryauthority to employ a stenographerfor
the aounty attorney of Johnson County, Texas, and pay for
mme Out or county funds. Thla opinion also holds that
neither the oosvsissionersf oourt no@ the distriat attorney
of Johnson County and th% l2th Judlaial Dlstrlot hare any
statutory authority to employ a stenographerfor said distrlet
attorney and expend either oounty or state funds for the pur-
peas. This opinion further holds that the oomissioners’
oourt of Johnson County, Texas, a salary county, having a
population  or thirty-threethousand, three hundred and seven-
teen (33,317) inhabitantsacoording to the last preaeding
Federal Census, may authorize the employmentof a stenographer
by the county judge and pay for suoh services out of the
general fund of the aounty to an amount not to exceed Twelve
3undred ($12OO.C0)Dollars per year, under the provisions of
Sub-division(a) of Seotion 13 of Artiale 2912e, Vernon’s
Annotated Texas Civil Statutes. We also enoloss herewith
ao$$es of opinions Nos. O-1220, O-1874 and O-1930 of this
department.
          We are unable to find any velld statutory authority
wbloh would authorize the oommissionere” oourt of Carson
County, Texas, to expend any oounty funds for the employment
Or a stenographerfor the aounty judge of said county.
          The county judge of Carson County Is without atatu-
tory authority to employ a stenographerand,my her,selary
as an authorized expense or his ofrice out of his roes or
orri ce.

          You are respeotl'ullyadvised that it is the opinion
or this department that when the county judge of Carson County,
Texas, complies with Artiole 3902, Vernon's Annotated Texas
Bon. Frank R. Hurrap, Page 7


Civil Statutes, a clerk may be appointed for the oount
judge am3 when the aounty judge eomplles with Seotion Ta)
of Article 3899, Vernon's Annotated Texas Ciril Statutee,
he may pay 6aid olerk oat or his reea of orriae as an
authorized expenee 0r orrice. The county would not be
authorized to expend any county ruuda whatsoever for the
payaent or the salary of the aounty judge*a clerk in your
oounty.
                               Very   truly   yours
                           ATTO?SEP GK'IERALOF TEXAS




                                                        #C
                                                            APPROVI
                                                             OP,N,O
                                                            COMMn-i
                                                            =?&